Citation Nr: 1019661	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-34 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a respiratory disorder 
manifested by shortness of breath.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for a kidney disorder, including 
recurrent urinary tract infections.

4.  Whether there is new and material evidence to reopen a 
claim for service connection for a bilateral lower extremity 
disorder, claimed as poor circulation (peripheral vascular 
disease) in the legs and feet.



5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for a respiratory 
disorder manifested by shortness of breath.

7.  Entitlement to service connection for a kidney disorder, 
inclusive of recurrent urinary tract infections.

8.  Entitlement to service connection for a bilateral lower 
extremity disorder, claimed as poor circulation (peripheral 
vascular disease) in the legs and feet.

9.  Entitlement to service connection for an ovarian 
disorder, claimed as fibrocystic disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1975 to 
August 1979.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision, that RO determined that new and 
material evidence had not been submitted to reopen the 
Veteran's previously denied and unappealed claims for service 
connection for a low back condition, shortness of breath, a 
kidney condition, and peripheral vascular disease of her 
lower extremities.  Also in that rating decision, the RO 
denied service connection for fibrocystic breast disease.  
Jurisdiction over the Veteran's claims has since been 
transferred to the RO in New Orleans, Louisiana.

The Veteran initially was scheduled to testify at a 
videoconference hearing before the Board in August 2009, in 
support of her claims, but that hearing had to be 
rescheduled.  And in November 2009, in anticipation of her 
rescheduled hearing in December 2009, she submitted 
additional evidence directly to the Board.

Also later, during the hearing, the Veteran clarified that 
her claim for "fibrocystic disease" concerns an ovarian 
disorder, not her breasts.  She also clarified that her claim 
for a kidney condition, in actuality, is for recurrent 
urinary tract infections.  So the Board has recharacterized 
these claims accordingly.

Following the hearing, the Board held the record open for 60 
days to give the Veteran time to obtain and submit other 
supporting evidence, which she later did in January 2010.  
She also waived her right to have the RO initially consider 
this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).  



Later in January 2010, the Veteran requested an additional 
30-day extension (from February 3, 2010) to obtain and submit 
a supporting letter from her doctor as a supplement to the 
evidence she had earlier submitted in January 2010.  However, 
no additional letter from her doctor was submitted within the 
time indicated that she needed (i.e., by March 3, 2010), so 
the Board is proceeding with the adjudication of her appeal.

In this decision, the Board is deciding the Veteran's ovarian 
disorder claim and reopening her claims for service 
connection for a low back disorder, respiratory disorder, 
kidney disorder, and bilateral lower extremity disorder.  
However, the Board is then remanding these reopened claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development prior to deciding these claims on 
their underlying merits.


FINDINGS OF FACT

1.  Although the Veteran did not appeal the RO's April 1980 
decision denying her claims for service connection for a low 
back disorder, respiratory disorder manifested by shortness 
of breath, and kidney disorder inclusive of recurrent urinary 
tract infections, additional evidence submitted since that 
decision relates to unestablished facts necessary to 
substantiate these claims and raises a reasonable possibility 
of substantiating these claims.

2.  And although she also did not appeal the RO's February 
2004 decision denying her claim for service connection for a 
bilateral lower extremity disorder claimed as poor 
circulation (peripheral vascular disease) in her legs and 
feet, additional evidence submitted since that decision 
relates to an unestablished fact necessary to substantiate 
this claim and raises a reasonable possibility of 
substantiating this claim.

3.  The probative (competent and credible) evidence of record 
does not establish the Veteran has an ovarian disorder, 
including from fibrocystic disease.


CONCLUSIONS OF LAW

1.  The RO's April 1980 rating decision denying service 
connection for a low back disorder, respiratory disorder 
manifested by shortness of breath, and kidney disorder 
inclusive of recurrent urinary tract infections is final and 
binding on the Veteran based on the evidence then of record 
because she did not appeal that decision; however, she has 
since submitted new and material evidence to reopen these 
claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  The RO's February 2004 rating decision denying service 
connection for a bilateral lower extremity disorder, claimed 
as poor circulation in her legs and feet, also is final and 
binding on the Veteran based on the evidence then of record 
because she did not appeal that decision, either; however, 
she since has submitted new and material evidence to also 
reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2009).

3.  The Veteran does not have an ovarian disorder as a result 
of disease or injury incurred in or aggravated by her 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

With respect to the Veteran's claim for service connection 
for an ovarian disorder, review of the claims file reveals 
compliance with the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in May 2005 and April 2006, the RO advised her of the 
evidence needed to substantiate this claim and explained what 
evidence VA was obligated to obtain or to assist her in 
obtaining and what 


information or evidence she was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For a claim, as here, pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that she 
submit any evidence in her possession that might substantiate 
her claim.  See 73 FR 23353 (Apr. 30, 2008).

It equally deserves mentioning that the April 2006 letter 
also apprised the Veteran of the downstream disability rating 
and effective date elements of this claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consider, as well, that the RO issued those May 2005 and 
April 2006 VCAA notice letters prior to initially 
adjudicating her claim in June 2006, the preferred sequence, 
so there was no timing error in the provision of those VCAA 
notices.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

And as for the duty to assist her with this claim, the RO 
obtained the Veteran's service treatment records (STRs), 
service personnel records, private medical records and VA 
treatment records.  Thus, as there is no other indication or 
allegation that relevant evidence remains outstanding 
concerning this claim, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Since the Board is granting the petitions to reopen all of 
the Veteran's remaining claims for service connection on the 
basis of new and material evidence, and then remanding these 
claims for further development before readjudicating them on 
their underlying merits, the Board need not discuss at this 
juncture whether there has been compliance with the notice 
and duty to assist provisions of the VCAA with respect to 
these remaining claims.  38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See, too, 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  Instead, this is better determined once the 
additional development of these claims on remand is 
completed.



Furthermore, because the Board is reopening these claims on 
the basis of new and material evidence, the Board need not 
determine whether there has been sufficient VCAA notice to 
comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006), wherein the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC) held that VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying benefit being 
sough, here, service connection.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases of the denials in the prior decisions and provide the 
claimant a notice letter describing what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denials.  See also VA Gen. Couns. Mem., para. 2, 
3 (June 14, 2006).  The Board is reopening these claims, 
regardless, so even were the Board to assume for the sake of 
argument that there has not been sufficient Kent notice, this 
is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein 
the U. S. Supreme Court indicated the Veteran, as the 
pleading party, not VA, has the burden of showing how a VCAA 
notice error is unduly prejudicial, meaning outcome 
determinative).

II.  Whether there is New and Material Evidence to Reopen the 
Claims for Service Connection

The RO first considered and denied the Veteran's claims for 
service connection for a low back disorder, respiratory 
disorder manifested by shortness of breath, and kidney 
disorder inclusive of recurrent urinary tract infections in 
an April 1980 rating decision.  The RO denied the Veteran's 
low back disorder claim because, although her service 
treatment records showed she had complained of and had 
received treatment for low back symptoms while in service, 
there was no low back disorder found during her most recent 
examination.  Similarly, the RO denied her claims for a 
respiratory disorder (shortness of breath) and kidney 
condition because no such disorders were shown by the 
evidence of record.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 233, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the claimed disability, to establish the 
Veteran at least has it, and that, without this minimum level 
of proof, there can be no valid claim).  See, too, Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of 
application, not for past disability).

The RO sent the Veteran a letter in May 1980 notifying her of 
that April 1980 decision and apprising her of her procedural 
and appellate rights.  But she did not file a timely Notice 
of Disagreement (NOD), in response, to initiate an appeal of 
that decision, so it is final and binding on her based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

The RO first considered and denied the Veteran's claim for 
service connection for a bilateral lower extremity disorder, 
claimed as poor circulation in her legs and feet, in a 
subsequent February 2004 rating decision.  The RO denied this 
claim because, although she had voiced relevant complaints 
and had received relevant evaluation and treatment while in 
the military (e.g., for cold, painful, stinging and weak feet 
and legs and poor circulation), the medical evidence of 
record at the time of that February 2004 decision failed to 
show an underlying clinical diagnosis - including peripheral 
vascular disease/arteriosclerosis, to account for these 
several symptoms.  See again Boyer, Brammer, and Degmetich, 
supra

The RO sent the Veteran a letter later in February 2004 
notifying her of that decision and apprising her of her 
procedural and appellate rights.  But she again did not file 
a timely NOD, in response, to initiate an appeal of that 
decision either, so it also is final and binding on her based 
on the evidence then of record and not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.



In the more recent June 2006 decision now at issue, the RO 
denied the Veteran's petitions to reopen these claims, 
concluding she had not submitted the required new and 
material evidence.

Since the RO has previously considered and denied these 
claims, and the Veteran did not timely appeal those earlier 
decisions, the first inquiry is whether new and material 
evidence has been submitted to reopen these claims.  38 
C.F.R. § 3.156(a).  And irrespective of whether the RO 
determined there was new and material evidence to reopen 
these claims, so, too, must the Board make this threshold 
preliminary determination, before proceeding further, because 
it affects the Board's jurisdiction to adjudicate these 
claims on their underlying merits, i.e., on a de novo basis.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board 
finds that new and material evidence has not been submitted, 
then its analysis must end, as further analysis is 
neither required nor permitted.  See Barnett, 83 F.3d at 
1383-4.  See, too, Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied 
claims); and VAOPGCPREC 05-92 (March 4, 1992).

If, on the other hand, there is new and material evidence, 
then the Board must reopen these claims and review their 
former dispositions.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).



In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

A.  New and Material Evidence to Reopen the Claim for a Low 
Back Disorder

The RO's April 1980 denial of this claim is the most recent 
final and binding decision on this claim, so it marks the 
starting point for determining whether there is new and 
material evidence to reopen this claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of this claim in 
the RO's April 1980 rating decision, new and material 
evidence would consist of competent and credible evidence of 
a current low back disorder.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (direct service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service).  

The additional evidence submitted since that April 1980 RO 
rating decision includes a November 2006 letter from a VA 
physician indicating she is currently treating the Veteran 
for back pain.  Generally speaking, mere back pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
But as the Court has explained, the threshold for reopening a 
claim is rather low and a different standard than when 
determining whether service connection is warranted.  In 
Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
indicated the newly presented evidence need not be probative 
of all the elements required to award the claim, but instead 
only probative as to each element that was a specified basis 
for the last disallowance.  Id., at 284.  And in Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit Court reiterated this, noting that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

So this additional evidence is both new and material because 
it was not previously submitted to decisionmakers and, 
therefore, not previously considered, and because it relates 
to an unestablished fact necessary to substantiate this claim 
- specifically, by providing competent medical evidence 
suggestive of a current low back disorder.  Hence, this 
additional evidence raises a reasonable possibility of 
substantiating the claim for service connection.  See 38 
C.F.R. § 3.156(a).  Therefore, this claim is reopened, 
subject to further development on remand.  

B.  New and Material Evidence to Reopen the Claim for a 
Respiratory Disorder Manifested by Shortness of Breath

The RO's April 1980 denial of this claim is the most recent 
final and binding decision on this claim, so it marks the 
starting point for determining whether there is new and 
material evidence to reopen this claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of this claim in 
the RO's April 1980 rating decision, new and material 
evidence would consist of competent evidence of a current 
respiratory disorder manifested by shortness of breath.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct 
service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service).  

The additional evidence submitted since that April 1980 RO 
rating decision includes a January 2010 letter from a private 
physician providing current diagnoses of chronic obstructive 
pulmonary disease (COPD), sarcoid, and pulmonary fibrosis, 
any one of which could involve shortness of breath as an 
attendant symptom.

Consequently, this additional evidence is both new and 
material because it was not previously submitted to 
decisionmakers and, therefore, not previously considered, and 
because it relates to an unestablished fact necessary to 
substantiate this claim - specifically, by providing 
competent medical evidence of a current respiratory disorder 
manifested by shortness of breath.  So this additional 
evidence raises a reasonable possibility of substantiating 
the claim for service connection.  See 38 C.F.R. § 3.156(a).  
Therefore, this claim is reopened, subject to further 
development on remand.  

C.  New and Material Evidence to Reopen the Claim for a 
Kidney Disorder Inclusive of Recurrent Urinary Tract 
Infections

The RO's April 1980 denial of this claim is the most recent 
final and binding decision on this claim, so it marks the 
starting point for determining whether there is new and 
material evidence to reopen this claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of this claim in 
the RO's April 1980 rating decision, new and material 
evidence would consist of competent evidence of a current 
kidney disorder inclusive of recurrent urinary tract 
infections.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) (direct service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service).  

The additional evidence submitted since that April 1980 RO 
rating decision includes a June 2006 VA physical exam report 
providing a diagnostic assessment of urinary tract infection 
(UTI).

Thus, this additional evidence is both new and material 
because it was not previously submitted to decisionmakers 
and, therefore, not previously considered, and because it 
relates to an unestablished fact necessary to substantiate 
this claim - specifically, by providing competent medical 
evidence of a kidney disorder inclusive of recurrent urinary 
tract infections.  So this additional evidence raises a 
reasonable possibility of substantiating the claim for 
service connection.  See 38 C.F.R. § 3.156(a).  Therefore, 
this claim is reopened, subject to further development on 
remand.  

D.  New and Material Evidence to Reopen the Claim for a 
Bilateral Lower Extremity Disorder, Claimed as Poor 
Circulation in the Legs and Feet

The RO's February 2004 denial of this claim is the most 
recent final and binding decision on this claim, so it marks 
the starting point for determining whether there is new and 
material evidence to reopen this claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of this claim in 
the RO's February 2004 rating decision, new and material 
evidence would consist of competent evidence of a current 
bilateral lower extremity disorder.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) (direct service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service).  



The additional evidence submitted since that February 2004 RO 
rating decision includes a June 2006 VA triage note 
indicating the Veteran received treatment for bilateral lower 
extremity symptoms including numbness of her feet and 
providing a diagnosis of peripheral neuropathy.

So this additional evidence is both new and material because 
it was not previously submitted to decisionmakers and, 
therefore, not previously considered, and because it relates 
to an unestablished fact necessary to substantiate this claim 
- specifically, by providing competent medical evidence of a 
current bilateral lower extremity disorder, namely, 
peripheral neuropathy.  The RO's February 2004 decision 
denying this claim cited the absence of any underlying 
diagnosis to account for the several symptoms the Veteran had 
complained about during service and since.  So this 
additional evidence showing a current relevant diagnosis 
raises a reasonable possibility of substantiating this claim 
for service connection, at least insofar as establishing the 
most fundamental, threshold requirement of having proof of 
current disability.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (clarifying that the requirement of current 
disability is satisfied when the claimant has the disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of the claim and that a claimant may 
be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).  
Therefore, this claim is reopened, subject to further 
development on remand.  

II.  Entitlement to Service Connection for an Ovarian 
Disorder, 
Claimed as Fibrocystic Disease

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).



Stated somewhat differently, direct service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
relevant disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence relating the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there can be no 
valid claim).  See, too, Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for 
past disability).  

The Veteran is competent, even as a lay person, to proclaim 
that she has experienced relevant symptoms - including, for 
example, abdominal or ovarian pain.  She is not also 
competent, however, to probatively comment on a matter 
requiring medical knowledge and training - such as to 
provide a diagnosis of an ovarian disorder in relation her 
symptoms.  38 C.F.R. § 3.159(a)(2).  See also Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Court addressed lay evidence as potentially competent to 
support the presence of a disability, both during service and 
since, even where not corroborated by contemporaneous medical 
evidence.  However, the Court in Buchanan went on to indicate 
that the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Here, in her December 2009 hearing 
testimony, the Veteran readily acknowledged that she did not 
complain about or receive any treatment during service for 
any sort of ovarian disorder, including as may have been 
related to fibrocystic disease.  So this, by her own 
admission, is probative evidence against this claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  Her military 
service ended in August 1979.



The Veteran's post-service VA medical records indicate she 
receives treatment at a VA Women's Health Clinic.  But there 
is no indication in these records of a diagnosis of 
fibrocystic ovary disease or any other ovarian disorder.  She 
also has not submitted any private medical records indicating 
she has this claimed condition.  In McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007), the Court clarified that this 
requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of 
the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim.  Here, however, there is simply no 
competent medical evidence of record indicating the Veteran 
had this claimed condition - even at the time of filing this 
claim in April 2005 or during its pendency.  So the Board 
finds that the probative (competent and credible) evidence of 
record does not establish she currently has an ovarian 
disorder.  

The Veteran's VA treatment records show she has a history of 
uterine fibroids.  But the RO denied her claim for service 
connection for uterine fibroids in August 2007, and she did 
not appeal that decision to the Board.  38 C.F.R. § 20.200.  
So there is no issue or claim presently before the Board as 
to whether she has uterine fibroids as a result of her 
military service.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a gynecological disorder, claimed as 
fibrocystic ovary disease - in turn meaning there is no 
reasonable doubt to resolve in her favor, and that her claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

As there is new and material evidence, the petition to reopen 
the claim for service connection for a low back disorder is 
granted, subject to the further development of this claim on 
remand.

As there is new and material evidence, the petition to reopen 
the claim for service connection for a respiratory disorder 
manifested by shortness of breath is granted, subject to the 
further development of this claim on remand.

As there is new and material evidence, the petition to reopen 
the claim for service connection for a kidney disorder, 
inclusive of recurrent urinary tract infections, is granted, 
subject to the further development of this claim on remand.

As there is new and material evidence, the petition to reopen 
the claim for service connection for a bilateral lower 
extremity disorder, claimed as poor circulation in the legs 
and feet, is granted, subject to the further development of 
this claim on remand.

However, the claim for service connection for an ovarian 
disorder, including due to fibrocystic disease, is denied.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

A.  The Claim for a Low Back Disorder 

As mentioned, a November 2006 letter from a VA physician 
indicates she is currently treating the Veteran for back 
pain.  However, there still needs to be some competent 
medical indication of an underlying diagnosis to account for 
this pain and some attributation of this underlying diagnosis 
to the Veteran's military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  See, too, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Concerning this, the Veteran asserts she has a low back 
disorder from  maneuvering her body in aircraft fuel tanks 
while making repairs - particularly noting one instance when 
she felt a "twinge" in her back.  See her December 2009 
hearing testimony.

The Veteran is competent, even as a lay person, to proclaim 
having experienced relevant low back symptoms in service - 
including, for example, feeling a "twinge" in her back.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, both during service and during the 
many years since, even where not corroborated by 
contemporaneous medical evidence).  However, she is not 
competent to provide a probative opinion on a matter 
requiring medical training and expertise - such as relating 
any current low back symptoms or underlying diagnosis to her 
symptoms or experiences in service.  38 C.F.R. § 3.159(a)(2).  
See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  

The Veteran's service personnel records indicate her military 
occupational specialty (MOS) was aircraft fuel systems 
mechanic, so her hearing testimony regarding maneuvering in 
fuel tanks is credible.  Her service treatment records also 
show that she complained of symptoms and was treated for low 
back pain several times during service - including in April, 
May, October and December 1977, July and November 1978, and 
July 1979.  So the record establishes her duties involved 
maneuvering inside aircraft fuel tanks and there is also 
competent medical evidence she experienced relevant symptoms 
in service.  

The Veteran has not been provided a VA Compensation and 
Pension Examination (C&P Exam), however, for medical comment 
concerning this alleged correlation between her current low 
back symptoms and her military service - either as relating 
to her specific duties requiring her to maneuver inside 
aircraft fuel tanks or her documented low back symptoms in 
service.  So a remand for an examination and medical opinion 
concerning this must be obtained before deciding this claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

B.  The Claim for a Respiratory Disorder 
Manifested by Shortness of Breath

As also already mentioned, a January 2010 letter from a 
private physician list current diagnoses of COPD, sarcoid, 
and pulmonary fibrosis - any one of which could involve 
shortness of breath as an attendant symptom.  So there is 
competent evidence of a current respiratory disorder possibly 
manifested by shortness of breath.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  But there still needs to be 
competent medical nexus evidence establishing a relationship 
between these current respiratory disorders and the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this purported relationship, the Veteran 
attributes these respiratory disorders to breathing toxic 
fumes in aircraft fuel tanks while making repairs.  She also 
acknowledges that she has been told her respiratory symptoms 
are attributable, instead, to asthma.  See her December 2009 
hearing testimony.

The Veteran is competent, even as a lay person, to proclaim 
having had relevant experiences in service - including, for 
example, breathing toxic fumes while inside aircraft fuel 
tanks.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Her lay testimony concerning this is also credible 
because, as mentioned, her records establish her MOS was 
aircraft fuel systems mechanic.  But even so, she is not 
competent to also provide a probative opinion on a matter 
requiring medical training and expertise - such as whether 
any of her current respiratory disorder diagnoses are 
attributable to her military service, and in particular to 
the breathing in of those toxic fumes in this capacity.  
38 C.F.R. § 3.159(a)(2).  See also Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Furthermore, even though she has asserted that 
doctors have told her she has asthma, her account of what a 
doctor purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence in 
support of her claim.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

That said, the Veteran's service treatment records show that 
she received treatment while in service for respiratory-
related symptoms - including a nonproductive cough in 
February 1978.  She has not been provided a VA C&P Exam, 
however, for medical comment concerning this alleged 
correlation between her currently diagnosed respiratory 
disorders and her military service - either as relating to 
breathing toxic fumes while inside aircraft fuel tanks or her 
documented in-service complaints of and treatment for a 
nonproductive cough.  So a remand for an examination and 
medical nexus opinion concerning this must be obtained before 
deciding this claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).



C.  The Claim for a Kidney Disorder 
Inclusive of Recurrent Urinary Tract Infections 

As also already mentioned, a June 2006 VA physical exam 
report provides a diagnostic assessment of urinary tract 
infection (UTI).  So there is competent evidence of this 
claimed condition.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  However, there must still be competent 
medical nexus evidence establishing a relationship or 
correlation between any current kidney disorder or persistent 
or recurrent symptoms - including UTIs, and the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported relationship, the Veteran says she 
began having UTIs while in service and has continued to have 
them during the many years since.  See her December 2009 
hearing testimony.  She is competent, even as a lay person, 
to make this proclamation.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Her lay testimony concerning 
this is also credible because her service treatment records 
show she was treated for these same symptoms while in service 
- including receiving a diagnosis of possible non-resolving 
UTI in May 1976; later receiving confirmation of this 
diagnosis of UTIs in September 1977, September 1978, March 
and June 1979; and as well receiving another relevant 
diagnosis of female urethral syndrome/recurrent UTIs in 
June 1979.

So there is competent and credible evidence of recurrent UTIs 
while in service and more recently during the many years 
since service.  Hence, the Veteran needs to undergo a VA C&P 
Exam for a medical nexus opinion concerning this alleged 
correlation between her recurrent UTIs during service and 
those she has experienced during the many years since her 
discharge.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  So this 
claim must be remanded as well.

D.  The Claim for a Bilateral Lower Extremity Disorder, 
Claimed as Poor Circulation in the Legs and Feet

As also already alluded to, a June 2006 VA triage note 
indicates the Veteran received treatment for bilateral lower 
extremity symptoms including numbness of her feet.  And this 
record list a diagnosis of peripheral neuropathy as the 
cause.  So there is competent evidence of a bilateral lower 
extremity disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  However, there still needs to be competent 
medical nexus evidence establishing a relationship or 
correlation between this current disorder and the Veteran's 
military service, including any relevant symptoms she 
experienced while in service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  See, too, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

The Veteran's service treatment records show she was indeed 
treated for potentially relevant symptoms while in service - 
including for right leg pain in June 1976, poor circulation 
in her feet in February 1977, weakness and pain in her legs 
in November 1977, and her feet stinging and feeling cold in 
February 1979.

Hence, a VA C&P Exam is needed to obtain medical comment 
concerning this alleged correlation between the current 
diagnosis of peripheral neuropathy and these potentially 
relevant symptoms the Veteran experienced during her military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for appropriate 
VA C&P Exams to assess the nature and 
etiology of her claimed low back, 
respiratory, kidney and bilateral 
lower extremity disorders.  Have the 
examiner(s) specifically comment on 
the likelihood (very likely, as 
likely as not, or unlikely) that each 
disorder diagnosed is related or 
attributable to the Veteran's 
military service - particularly 
addressing the potentially relevant 
symptoms and/or diagnoses in service.  

The term "as likely as not" does not 
mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

To facilitate making these important 
determinations, the claims file, 
including a complete copy of this 
remand, must be made available to the 
designated examiner(s) for review of 
the pertinent medical and other 
history.  The examiner(s) must 
discuss the medical rationale of the 
opinion(s), whether favorable or 
unfavorable.

The Veteran is hereby advised that 
failure to report for this 
examination, without good cause, 
may have detrimental consequences on 
these pending claims for service 
connection.  See 38 C.F.R. § 3.655.

2.	Then readjudicate these claims on 
their underlying merits (i.e., on a 
de novo basis) in light of all 
additional evidence obtained.  If any 
claim is not granted to the Veteran's 
satisfaction, send her and her 
representative a supplemental 
statement of the case and give them 
time to respond to it before 
returning the file to the Board for 
further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


